DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments, filed 7/15/2021, have overcome all outstanding grounds of rejection.  All rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest a power supply unit for an aerosol inhaler, wherein the power supply unit comprises circuitry configured to perform a plurality of types of processes for diagnosing whether the power supply has deteriorated, and in a case of diagnosing that the power supply is in a deteriorated state in which deterioration has 
The prior art also fails to disclose or suggest a power supply unit for an aerosol inhaler, wherein the power supply unit comprises circuitry configured to perform a plurality of types of processes for diagnosing whether the power supply has deteriorated, wherein the power supply unit comprises circuitry configured to notify a user of the deteriorated state only in a case of diagnosing that the power supply is in a deteriorated state in which deterioration has progressed more than a predetermined state by at least two deterioration diagnosis processes of the plurality of types of deterioration diagnosis processes, as claimed in Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748